DETAILED ACTION
The amendment filed 1/26/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that the 112 rejections have been overcome by amendment.  The examiner agrees that the amendment remedies some of the 112 indefiniteness, but claims 11-15 remain indefinite as rejected below. 
	Applicant argues that the amendment to claim 10 both structurally and functionally distinguishes the instant clamp from the prior art.  Applicant argues that the prior art includes a second clamp plate and as claimed, the invention should be distinguished from the disclosure of De Vore.  The examiner disagrees however since, although prior art includes a second clamp plate, the amendment does not appear to require only a single clamp plate (but only a single plate at one corner) and further it is not clear that the device of De Vore would require the second clamp plate, as the function would appear to remain even without such a feature.  
	Applicant also argues that the 103 rejection or claim 1 under Dyck and Ellis by arguing that Dyck does not disclose a crane as claimed, but rather a powered lifting assembly.  This argument is not persuasive since it is not clear what is required by reciting a crane outside of what Dyck discloses.  Applicant also argues that none of the 

Claim Objections
Claim 14 is objected to because in line 3, the recitation of “stick pipe” should apparently be recited as “stuck pipe”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11-15 lack antecedent basis “the pipe spool up control” as first recited in claim 11 line 9, “the pitless adaptor connector” as first recited in claim 11 line 12, and 
	Further, although line 12 of claim 11 was amended to recite “a pitless adaptor”, “a” pitless adaptor is already introduced in line 7 and therefore this second recitation in line 12 is indefinite since it would require a second pitless adaptor which as best understood by the examiner is not a feature of the invention.
	Claim 15 is also indefinite as the phrase “to either increase or decrease speed down oil flow to the motors” is not a clear recitation of intended use. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vore (US 719,444).  De Vore discloses a pipe clamp comprised of two approximately triangular clamp arms (19, 20, considered as “approximately triangular” as the points of connection 23, 17 and at 33 form a triangle and the shape of the arms is otherwise arbitrary), wherein each clamp arm is connected at one corner to a single rectangular clamp plate (21) with a clamp pivot bolt (23, 24), each arm comprises an outer corner with a clamp chain hole (at 33, 34) and a top corner with a cup-shaped clamp grip (13, as shown in fig 2, as a cup may be square shaped), each such cup-shaped clamp grip .  
Alternatively, if the clamp arms of De Vore are not considered as “approximately triangular”, considering the points of connection of each arm of De Vore (23, 17 and at 33) form a triangle, it would have been obvious to one of ordinary skill before the time of filing to provide the arms as approximately triangular since the essential shape of the component is a triangle in order to reduce material required to form each arm and since changes in shape are generally considered an obvious matter of design choice absent persuasive evidence that the particular configuration is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyck (US 2015/0292282) in view of Ellis (US 5,653,293) and Marty et al. (US 8,671,626).  Dyck discloses a well pipe pulling and storage device, comprising a pipe .
Ellis discloses a device for pulling comprising a wire spool drive motor (18), a power-take-off from a mounting vehicle (col. 3, lines 49-54, also see figure 9 showing power connections to vehicle); wherein the wire spool drive motor is powered only in a coiling direction (as described col. 3, line 61 – col. 4, line 8, only one direction of the spool is powered where, as best understood, additional structure, i.e. hydraulic connections or gears, would be required to power the spool in an opposite sense); wherein the vehicle is a skid steer or mini skid steer (fig 8, 9).  It would have been obvious to one of ordinary skill in the art before the time of filing to the vehicle of Ellis, as including a power-take-off, with the device of Dyck in order to provide power to the device from an established source and thus reduce complexity of the design.  It would have been further obvious to one of ordinary skill in the art before the time of filing to 
Neither Dyck or Ellis disclose a manually foldable structure.  Marty et al. teach that it is well known to use various actuation means for folding structures at a wellbore including manual operation (col. 5, lines 37-47).  It would have been obvious to one of ordinary skill at the time of filing to provide the crane of Dyck, as modified by Ellis, as manually folding since choosing from a finite number of identified predictable solutions (for folding the crane), with a reasonable expectation of success is considered obvious to one of ordinary skill.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-9 are allowed.
Claims 11-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
3/7/2022